President,
to the defendant’s counsel: — Are the sums credited by the defendant correct, and as much as you claim P
Goodenow. — They are. Wo take the plaintiff’s book to prove our set-off.
President. — The credits given on the plaintiff’s book are of so much paid him by the defendant. Payment extinguishes a debt. The payment of $140, in this case, has extinguished so much of the plaintiff’s claim, and reduced it within the jurisdiction of a justice of the peace. It seems that the defendant wishes to avail himself of his payments twice over. It would be strange if the law countenanced such knavery, or could be made use of for so fraudulent a purpose.
Judgment for the plaintiff.